Motion Granted; Appeal Dismissed and Memorandum Opinion filed January 10,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00741-CV
                                    ____________

               UNION PACIFIC RAILROAD COMPANY, Appellant

                                            V.

                JOHN A. SAUNDERS, MARK W. SAUNDERS AND
                        EDGAR D. WEAVER, Appellees


                         On Appeal from the 11th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-21768


                      MEMORANDUM OPINION

       This is an appeal from a judgment signed August 5, 2011. On January 3, 2012,
appellant filed an unopposed motion to dismiss the appeal because appellees have filed a
notice of nonsuit in the trial court, rendering this appeal moot. See Tex. R. App. P. 42.1.
The motion is granted.

       Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.